Per curiam.
Respondent Arthur C. Reese was found in violation of Standard 4 of State Bar Rule 4-102 in that he represented to his client in Maryland that an estate matter was still pending in probate court of DeKalb County, when in fact no such estate matter had been filed or was pending in DeKalb County Probate Court. He also was found to have violated Standard 68 of State Bar Rule 4-102 in that he failed to respond to the complaint filed against him by the State Bar of Georgia.
The Review Panel of the State Disciplinary Board recommended that respondent Arthur C. Reese receive a public reprimand for his violation of Standard 68 of State Bar Rule 4-102. They also recommended that he be suspended for a period of six (6) months from the practice of law. This Court hereby adopts the recommendation of the State Disciplinary Board.
It is hereby ordered that Arthur C. Reese be given a public reprimand and that he be suspended from the practice of law in the State of Georgia for a period of six (6) months, said suspension to date from July 1, 1987.

All the Justices concur.

Ronnie K. Batchelor, for Reese.